Citation Nr: 9904055	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  98-08 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether rating decisions dated October 2, 1989, and January 
16, 1990, were clearly and unmistakably erroneous in failing 
to establish entitlement to special monthly compensation 
pursuant to 38 U.S.C. § 1114(r)(1) and 38 C.F.R. 
§ 3.350(e)(2).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to June 
1987.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  The October 2, 1989, and January 16, 1990, rating 
decisions which evaluated the veteran's claim of entitlement 
to increased special monthly compensation failed to establish 
entitlement to special monthly compensation pursuant to 
38 U.S.C. § 1114(r)(1) and 38 C.F.R. § 3.350(e)(2), and he 
did not perfect an appeal of those denials.

2.  The October 2, 1989, and January 16, 1990, rating 
decisions were tenable decisions based on the evidence then 
of record and considering the applicable law and regulations 
in effect at the time of the decision.


CONCLUSION OF LAW

Neither the facts as known, nor the law or regulations in 
effect on October 2, 1989, or January 16, 1990, would compel 
the grant of the veteran's claim of entitlement to special 
monthly compensation pursuant to 38 U.S.C. § 1114(r)(1) and 
38 C.F.R. § 3.350(e)(2), and the October 2, 1989, and January 
16, 1990, rating decisions were not otherwise clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5107, 5108 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.104, 3.105 (1998).  38 U.S.C.A. 
§ 1114, 5107 (West 1991); 38 C.F.R. §§ 3.350, 4.115a, 
Diagnostic Codes 7332, 7512 (1988-1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that rating decisions dated October 2, 
1989, and January 16, 1990, which failed to establish 
entitlement to special monthly compensation pursuant to 
38 U.S.C. § 1114(r)(1) and 38 C.F.R. § 3.350(e)(2), were 
clearly and unmistakably erroneous.  He specifically contends 
that the decision was erroneous in that an allowance for aid 
and attendance would have been awarded pursuant to 38 U.S.C. 
§ 1114(r)(1) if the RO had awarded special monthly 
compensation pursuant to 38 C.F.R. § 3.350(e)(2) at the 
maximum rate found in § 1114(o).  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and his claim is denied.

The United States Court of Veterans Appeals (Court) has 
stated that a valid claim of clear and unmistakable error 
requires that "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time, were 
incorrectly applied.  The claimant...must assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Russell v. Principi, 3 Vet.App. 310, 313 (1992).  The Board 
notes that the standard of proof in claims of clear and 
unmistakable error is much higher than in other matters 
considered by the Board.  The Court has stated that clear and 
unmistakable error is the type of error which is 
"undebatable, so that it can be said that reasonable minds 
could only so conclude that the original decision was fatally 
flawed at the time it was made."  Russell, at 313-314.  
Thus, in considering the facts, the Board may not substitute 
its own judgment for that of the rating officers who 
considered the veteran's claim in October 1989 and January 
1990.  Therefore, in order for the veteran's claim to 
succeed, it must be shown that either the facts or law 
compelled a substantially different conclusion.  Russell, at 
313.

The veteran, by means of an October 2, 1989, rating decision, 
established entitlement to special monthly compensation at 
the rate intermediate between that shown in 38 U.S.C. 
§ 1114(l) and § 1114(m), pursuant to § 1114(p) and 38 C.F.R. 
§ 3.350(f)(3).  A January 16, 1990, rating decision continued 
that rate of special monthly compensation.

The veteran contends that the October 2, 1989, and January 
16, 1990, rating decisions were clearly and unmistakably 
erroneous in failing to establish entitlement to special 
monthly compensation pursuant to 38 C.F.R. § 3.350(e)(2), at 
the maximum rate found in § 1114(o), which would have 
established a basis for entitlement to aid and attendance 
pursuant to § 1114(r)(1).

The applicable regulation provides (and provided at the time 
of the October 2, 1989, and January 16, 1990 decisions) that 
paralysis of both lower extremities together with loss of 
anal and bladder sphincter control will entitle to the 
maximum rate under 38 U.S.C. 1114(o), through the combination 
of loss of use of both legs and helplessness.  The 
requirement of loss of anal and bladder sphincter control is 
met even though incontinence has been overcome under a strict 
regimen of rehabilitation of bowel and bladder training and 
other auxiliary measures.  38 C.F.R. § 3.350(e) (1988-1998).

The applicable statute provides (and provided at the time of 
the October 2, 1989, and January 16, 1990 decisions) that 
subject to § 5503(e) of this title, if any veteran, otherwise 
entitled to compensation authorized under § 1114(o); at the 
maximum rate authorized under § 1114 (p); or at the 
intermediate rate authorized between the rates authorized 
under § 1114(n) and § 1114(o) and at the rate authorized 
under § 1114(k), is in need of regular aid and attendance, 
then, in addition to such compensation the veteran shall be 
paid a monthly aid and attendance allowance at the rate 
specified.  38 U.S.C. § 1114 (1988-1998).

Thus, the crux of the veteran's claim is that had the October 
2, 1989, and January 16, 1990 decisions established 
entitlement to payment of compensation at the rate found in 
§ 1114(o), pursuant to § 3.350(e), he would also have been 
entitled to payment of a monthly aid and attendance allowance 
pursuant to § 1114(r)(1).

The evidence which the RO used to evaluate the veteran's 
claim at the time of the October 2, 1989, and January 16, 
1990, rating decisions included a November 3, 1989, VA 
examination which found that urinary incontinence and bowel 
incontinence were secondary to his Arnold-Chiari syndrome.  
The veteran denied that he had any bladder training.  He did 
have urinary incontinence, but it was sporadic.  He stated 
that some days he did "okay" and felt the urge to empty his 
bladder while other days he would lose control and stain his 
clothing.  This was embarrassing to him as was his bowel 
incontinence.  He was also incontinent at times at night 
during his sleep and was unaware of incontinence until he 
awoke.  He stated that he might go three to four weeks 
without losing control of his bladder, then he might lose 
control daily for three to four days.  His bowel incontinence 
was more regular.  He was on Metamucil.  He stated he mainly 
stained his underwear.  His bowel incontinence was a daily to 
every other day occurrence.  He had little if any feeling 
that he was losing control of his bowels.  He had difficulty 
keeping himself clean, but was clean on the day of the 
examination.  The examiner diagnosed urinary incontinence, 
and bowel incontinence secondary to Arnold-Chiari syndrome.

First, the Board will address whether the veteran had "loss 
of anal and bladder sphincter control" pursuant to 
§ 3.350(e)(2).  The Board notes that the January 1990 rating 
decision established service connection for bowel 
incontinence secondary to Arnold-Chiari syndrome, and 
assigned the condition a 60 percent disability rating.  The 
severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1988-
1998) (Schedule).  Impairment of sphincter control of the 
rectum and anus is evaluated pursuant to the criteria found 
in Diagnostic Code 7332 of the Schedule.  38 C.F.R. § 4.114 
(1988-1998).  Under those criteria, a rating of 60 percent is 
warranted where the evidence shows excessive leakage and 
fairly frequent involuntary bowel movements.  A rating of 100 
percent is warranted where the evidence shows complete loss 
of sphincter control.  38 C.F.R. § 4.114 (1988-98).

The January 1990 rating decision also assigned a 40 percent 
rating for bladder incontinence secondary to Arnold-Chiari 
syndrome.  At the time of that decision, the criteria for the 
rating of urinary incontinence were found in Diagnostic Code 
7512 of the Schedule.  38 C.F.R. § 4.115a (1988).  Those 
criteria provided a rating of 40 percent for urination at 
intervals of one hour or less with contracted bladder.  A 
rating of 60 percent was provided where the evidence showed 
incontinence, requiring the constant wearing of an appliance.  
38 C.F.R. § 4.115a (1988).  

The Board finds that clear and unmistakable error is not 
shown in the decision of the RO to assign ratings of 60 
percent for bowel incontinence and 40 percent for bladder 
incontinence.  In this instance, the claimant has asserted no 
more than a disagreement as to how the facts were weighed or 
evaluated which cannot constitute clear and unmistakable 
error.  Russell, at 313.  There is no error shown by the 
rating of the RO which is "undebatable, so that it can be 
said that reasonable minds could only so conclude that the 
original decision was fatally flawed at the time it was 
made."  The Board may not substitute its own judgment for 
that of the rating officers who considered the veteran's 
claim in October 1989 and January 1990.  The Board finds that 
neither the facts nor the law compelled a substantially 
different conclusion.  Russell, at 313.  The evidence at the 
November 1989 clearly showed that the veteran had some anal 
and bladder sphincter control remaining.  Although he did 
suffer from significant impairment of that control, there was 
not complete loss of sphincter control.  The Board therefore, 
finds that it was not clear and unmistakable error for the 
Board to assign ratings for bowel and bladder incontinence 
which represented less than the rating which would have been 
awarded for complete loss of sphincter control.

Thus, as it was not clear and unmistakable error on the part 
of the RO to assign a 60 percent rating for bowel 
incontinence, rather than a 100 percent rating; and to assign 
a 40 percent rating for bladder incontinence rather than a 60 
percent, or greater, rating, the Board finds that no complete 
loss of anal or bladder sphincter is shown.  The Board finds 
that it was not clearly and unmistakably erroneous for the RO 
to evaluate the available evidence as showing that the 
veteran had mere impairment, rather than complete loss of 
anal and bladder sphincter control.  In the absence of loss 
of anal and bladder sphincter control, § 3.350(e)(2) is 
inapplicable as that regulation required "paralysis of both 
lower extremities together with loss of anal and bladder 
sphincter control."  While that regulation does state that 
"the requirement of loss of anal and bladder sphincter 
control is met even though incontinence has been overcome 
under a strict regimen of rehabilitation of bowel and bladder 
training and other auxiliary measures," the Board notes that 
at the November 1989 VA examination, the veteran denied any 
bladder training.  Although some auxiliary measures were 
being taken to control bowel incontinence, the evidence does 
not show any auxiliary measures, rehabilitation, or training 
for urinary incontinence.  Thus, he would not meet the 
criteria of having overcome any loss of bladder control 
through a strict regimen of rehabilitation and training and 
other auxiliary measures.

The Board takes the use of the word "loss" in § 3.350(e)(2) 
to mean complete loss by reference to Diagnostic Code 7332 of 
the Rating Schedule, which rates any disability less than 
"complete loss" to be merely an "impairment."  Therefore, 
given the use of the language in Diagnostic Code 7332, the 
Board finds that the use of the word "loss" in 
§ 3.350(e)(2) must mean to require complete loss of anal and 
bladder sphincter control, rather than merely impairment of 
control.

In sum, the Board finds that at the time of the October 2, 
1989, and January 16, 1990, rating decisions, the veteran 
showed less than complete loss of anal and bladder sphincter 
control, which would be characterized as impairment of those 
functions.  As he did not show loss, that is, complete loss, 
of anal and bladder sphincter control, he did not meet the 
criteria for entitlement to special monthly compensation at 
the maximum rate found in § 1114(o), pursuant to the criteria 
found in § 3.350(e)(2), which require loss of anal and 
bladder sphincter control.  As the veteran did not meet the 
criteria for special monthly compensation at the rate found 
in § 1114(o), he did not meet the criteria for payments for 
aid and attendance pursuant to § 1114(r).  Those criteria 
require that a veteran be receiving special monthly 
compensation at the rate found in § 1114(o); or that he be 
receiving special monthly compensation at the intermediate 
rate between § 1114(n) and § 1114(o), in addition to 
receiving compensation pursuant to § 1114(k).  While the 
veteran was receiving compensation pursuant to § 1114(k), he 
was only receiving special monthly compensation at the 
intermediate rate between § 1114(l) and § 1114(m).  
Therefore, the veteran did not qualify for consideration for 
benefits pursuant to § 1114(r), and the failure of the RO to 
grant such benefits was not clearly and unmistakably 
erroneous.

The veteran's representative has also alleged that the 
failure of VA to obtain an additional VA examination to 
determine the severity of the veteran's disabilities could 
constitute clear and unmistakable error.  The representative 
alleges that the November 1989 VA examination report was not 
adequate for rating purposes.  However, the Board finds that 
the November 1989 VA examination was adequate for rating 
purposes as it provided an accurate picture of the amount of 
bladder and bowel control (or loss thereof) possessed by the 
veteran.  While the regulations do provide that an 
examination may be returned as inadequate for rating 
purposes, pursuant to 38 C.F.R. § 4.2, the Board notes that 
the November 1989 VA examination provided the appropriate 
information relating to the veteran's anal and bladder 
sphincter control, such that those disabilities could be 
rated for disability purposes.  Therefore, the Board finds 
that the RO's action in failing to return the November 1989 
VA examination as inadequate and request an additional 
examination was not clearly and unmistakably erroneous.

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the October 2, 1989, and 
January 16, 1990, rating decisions which failed to establish 
entitlement to special monthly compensation pursuant to 
38 U.S.C. § 1114(r)(1) and 38 C.F.R. § 3.350(e)(2) were not 
clearly and unmistakably erroneous.

Accordingly, Accordingly, the Board finds that clear and 
unmistakable error is not shown in the October 2, 1989, and 
January 16, 1990, rating decisions which failed to establish 
entitlement to special monthly compensation pursuant to 
38 U.S.C. § 1114(r)(1) and 38 C.F.R. § 3.350(e)(2), and the 
veteran's claim remains denied.  38 U.S.C.A. §§ 5107, 5108 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.104, 3.105 (1998).  
38 U.S.C.A. § 1114, 5107 (West 1991); 38 C.F.R. §§ 3.350, 
4.115a, Diagnostic Codes 7332, 7512 (1988-1998).


ORDER

The veteran's claim that the October 2, 1989, and January 16, 
1990, rating decisions that failed to establish entitlement 
to special monthly compensation pursuant to 38 U.S.C. 
§ 1114(r)(1) and 38 C.F.R. § 3.350(e)(2) were clearly and 
unmistakably erroneous is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

